Filed 10/5/20 Consumer Advocacy etc. v. Harbor Freight Tools etc. CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT

CONSUMER ADVOCACY                                               B295783
GROUP, INC.,
                                                                (Los Angeles County
         Plaintiff and Respondent,                              Super. Ct. Nos. BC574929,
                                                                BC611462, BC700572,
         v.                                                     CGC-17-560695 & JCCP4937)

HARBOR FREIGHT TOOLS
USA, INC.,

         Defendant and Appellant.


      APPEAL from an order of the Superior Court of Los
Angeles County, Michelle Williams Court, Judge. Reversed and
remanded.
      Scali Rasmussen, Bruce Nye, Jade F. Jurdi and Monica
Baumann for Defendant and Appellant.
      Yeroushalmi & Yeroushalmi, Reuben Yeroushalmi,
Peter T. Sato; Keiter Appellate Law and Mitchell Keiter for
Plaintiff and Respondent.
                    _________________________
                          INTRODUCTION
       This appeal places us at the intersection of three statutory
schemes. In 1986, California voters passed Proposition 65, the
Safe Drinking Water and Toxic Enforcement Act of 1986, to
protect against contaminated water and, as relevant here, to
prohibit knowing and intentional exposure of anyone to chemicals
known to the state to cause cancer without “first giving clear and
reasonable warning” to that individual. (Health & Saf. Code,
§ 25249.6.) Under the statutory scheme, the state publishes a list
of chemicals “known to the state to cause cancer.” (Cal. Code
Regs., tit. 27, § 2700(a).) Proposition 65 is enforced by state and
local prosecutors. Proposition 65 also provides for citizen
enforcement where the citizen enforcer has given the named
public attorneys and the alleged violator a 60-day notice, and no
public attorney has diligently prosecuted an action. (Health &
Saf. Code, § 25249.7, subd. (d).)
       Code of Civil Procedure section 425.16, the anti-SLAPP
statute, protects individuals from lawsuits arising out of the
exercise of their constitutional rights to petition and to freedom of
speech in connection with a public issue. Section 425.16 permits
a defendant in such a “strategic lawsuit against public
participation” (SLAPP) to move to strike the action and to recover
attorney fees and costs if successful in such a motion.
       Code of Civil Procedure section 10611 gives trial courts the
discretion to decline to exercise jurisdiction over civil actions
seeking declaratory relief when a “declaration or determination is
not necessary or proper at the time under all the circumstances.”


1     Further undesignated statutory references are to the Code
of Civil Procedure.




                                 2
       Respondent Consumer Advocacy Group, Inc. (CAG) issued
several Proposition 65 violation notices to appellant Harbor
Freight Tools USA, Inc. (Harbor) alleging Harbor, through its
products, knowingly exposed unaware consumers to cancer-
causing chemicals. CAG followed the notices with several
Proposition 65 enforcement lawsuits to stop Harbor from selling
products with the chemicals without warning consumers of the
alleged dangers. Harbor then filed an action for declaratory relief
seeking a finding and order that CAG’s Proposition 65 notices
were defective because Harbor’s products did not violate
Proposition 65. CAG defended against Harbor’s lawsuit by filing
an anti-SLAPP motion to strike all four causes of action in the
complaint pursuant to section 425.16. The trial court granted the
motion, finding that because it had decided under section 1061 to
decline to exercise jurisdiction over Harbor’s action for
declaratory relief, Harbor could not show a probability of success
on the merits of its action, one of the requirements to defeat an
anti-SLAPP motion.
       In this appeal, Harbor contends its declaratory relief action
did not arise from CAG’s violation notices within the meaning of
section 425.16. Harbor further contends the trial court erred in
using its decision to decline to exercise jurisdiction over the
declaratory relief action as a basis to find that Harbor could not
establish a probability of success on the merits. Finally, Harbor
contends the trial court erred in declining to exercise jurisdiction
under section 1061 on the ground that declaratory relief was not
necessary or proper under all the circumstances. We agree the
trial court erred in finding plaintiff could not establish a
probability of prevailing on the merits, reverse the order granting
the anti-SLAPP motion, find no abuse of discretion in the trial




                                 3
court’s decision to ultimately decline jurisdiction, and remand
this matter for further proceedings.

                PROCEDURAL BACKGROUND
       Harbor is a Delaware corporation which operates retail
hardware stores in California. CAG’s Proposition 65 notices
involved products sold by Harbor, including tools and various
accessories. The notices alleged the products failed to warn, or to
adequately warn, consumers of the risk of exposure to
Proposition 65 listed chemical DEHP; one notice referred to the
listed chemical DINP.
       CAG began serving these notices on Harbor in or before
2013, and filed a lawsuit to enforce those notices in San Francisco
Superior Court. CAG eventually succeeded in voluntarily
dismissing its original action (Harbor I), but by the time the
dismissal was final, CAG had filed two additional Proposition 65
actions against Harbor in Los Angeles Superior Court. These
cases are frequently referred to as Harbor II and Harbor III.
       In July 2017, the Los Angeles County Superior Court
ordered Harbor to file a petition for coordination of the two
pending Proposition 65 actions CAG had filed against Harbor;
Los Angeles County Superior Court expressed its opinion that the
cases should be coordinated in and assigned to the San Francisco
County Superior Court. On August 14, 2017, Harbor filed this
declaratory relief action in San Francisco Superior Court as case
number CGC-17-560695. On August 16, 2017, Harbor filed its
coordination petition, seeking coordination of Harbor II, Harbor
III and the declaratory relief action. In December 2017, the
petition was granted, but the coordinated matter was assigned to
Los Angeles Superior Court. The title for the coordinated
proceedings is Harbor Freight Tools DEHP Cases (JCC 4937). As




                                4
the title suggests, the issues in the coordinated cases involve the
alleged presence of DEHP in tools and other items sold by
Harbor.
       In April 2018, CAG filed another Proposition 65 action
against Harbor in Los Angeles Superior Court (Harbor IV). On
August 30, 2018, the Harbor IV case was added to the
Coordinated Proceedings.
       One of the first orders of business in the Coordinated
Proceedings was to finish briefing and hear the anti-SLAPP
motion which had been pending in the declaratory relief action.
The motion had been filed on November 8, 2017, while the
coordination petition was pending. A hearing in the matter was
set for January 2019. Shortly before the hearing, CAG filed
another action against Harbor, which was added to the
coordinated proceedings and is referred to as Harbor V.
       Harbor’s declaratory relief action included four causes of
action. The first two allege disputes over whether CAG’s
enforcement actions are barred by the doctrines of res judicata
and collateral estoppel based on two prior civil actions, Bell v.
Harbor Freight Tools USA, Inc. (Super. Ct. Alameda County,
2016, No. RG15786402) and Baxter Healthcare Corp. v. Denton
(2004) 120 Cal.App.4th 333. The third and fourth causes of
action allege disputes over whether the warnings Harbor
provides for products identified in CAG’s notices of violation
satisfied Proposition 65 and whether the amount of chemicals in
the identified products met the threshold warranting consumer
warnings. The trial court found all four causes of action arose
from protected activity, and then found “all four of [Harbor’s]
causes of action for declaratory relief are ‘not necessary or proper
at the time under all the circumstances.’ (Code Civ. Proc.,




                                 5
§ 1061.) Because the Court will ultimately decline to exercise
jurisdiction of [Harbor’s] declaratory relief action, [Harbor]
cannot establish a probability of success on the merits, regardless
of the underlying evidence submitted to support its claims.”

                            DISCUSSION
      The anti-SLAPP statute was enacted in response to “a
disturbing increase in lawsuits brought primarily to chill the
valid exercise of the constitutional rights of freedom of speech
and petition for the redress of grievances. The Legislature finds
and declares that it is in the public interest to encourage
continued participation in matters of public significance, and that
this participation should not be chilled through abuse of the
judicial process. To this end, this section shall be construed
broadly.” (§ 425.16, subd. (a).)
      “A cause of action against a person arising from any act of
that person in furtherance of the person’s right of petition or free
speech under the United States Constitution or the California
Constitution in connection with a public issue shall be subject to
a special motion to strike, unless the court determines that the
plaintiff has established that there is a probability that the
plaintiff will prevail on the claim.” (§ 425.16, subd. (b)(1).)
      The California Supreme Court has “summarize[d] a court’s
task in ruling on an anti-SLAPP motion to strike as follows.
Section 425.16, subdivision (b)(1) requires the court to engage in
a two-step process. First, the court decides whether the
defendant has made a threshold showing that the challenged
cause of action is one arising from protected activity. The moving
defendant's burden is to demonstrate that the act or acts of which
the plaintiff complains were taken ‘in furtherance of the
[defendant]’s right of petition or free speech under the United




                                 6
States or California Constitution in connection with a public
issue,’ as defined in the statute. (§ 425.16, subd. (b)(1).) If the
court finds such a showing has been made, it then determines
whether the plaintiff has demonstrated a probability of
prevailing on the claim. Under section 425.16, subdivision (b)(2),
the trial court in making these determinations considers ‘the
pleadings, and supporting and opposing affidavits stating the
facts upon which the liability or defense is based.’ ” (Equilon
Enterprises v. Consumer Cause, Inc. (2002) 29 Cal.4th 53, 67
(Equilon).)
       We review the trial court’s decision granting an anti-
SLAPP motion de novo, engaging in the same two-step process as
the trial court. (Sheley v. Harrop (2017) 9 Cal.App.5th 1147,
1162.) If the trial court did not reach the second prong of the
analysis, we may remand the matter to the trial court to conduct
this analysis. (Schwarzburd v. Kensington Police Protection &
Community Services Dist. Bd. (2014) 225 Cal.App.4th
1345, 1355.) We also have discretion to decide the issue
ourselves, as it is subject to independent review. (Ibid.)

A.     Harbor’s Complaint Arises From CAG’s Protected
       Activities.
       Based on the allegations of Harbor’s complaint, particularly
the specific relief sought, the trial court found all four of Harbor’s
causes of action arose solely from protected activity: CAG’s filing
of Proposition 65 notices and enforcement actions. Harbor does
not dispute that service of a Proposition 65 notice and bringing
an enforcement action on such a notice qualify as protected
activity within the meaning of section 425.16. However, Harbor
contends the trial court erred in finding the complaint arose from
that protected activity. Harbor maintains its claims arose from




                                  7
the underlying controversy between the parties “as to whether,
generally, hand tools sold by [Harbor] require a warning for
DEHP and DINP exposures, and whether some warnings
provided are compliant.” Harbor also contends that the service of
notices and pending lawsuits are “pled as evidence of a dispute
that is ripe for declaratory relief, and are not the basis of the
claims.” We disagree. We have independently reviewed the
record and determine all four of Harbor’s causes of action arise
from CAG’s protected activity of serving Proposition 65 notices
and prosecuting enforcement actions.
        The mere fact that an action was filed after protected
activity takes place does not mean it arises from that activity.
(City of Cotati v. Cashman (2002) 29 Cal.4th 69, 76-77 (Cotati).)
Generally, a cause of action “arises from” protected activity when
it is “based upon” such activity. (Briggs v. Eden Council for Hope
& Opportunity (1999) 19 Cal.4th 1106; see Cotati, supra, at
p. 77.) Thus, when an action “would have no basis” without the
defendant’s protected activity, the action arises from that
activity. (Navellier v. Sletten (2002) 29 Cal.4th 82, 90 [defendant
“is being sued because of the affirmative counterclaims he filed in
federal court. In fact, but for the federal lawsuit and
[defendant’s] alleged actions taken in connection with that
litigation, plaintiffs’ present claims would have no basis.”].) More
specifically, when the action asks the court to decide the merits of
the protected activity, the action arises from that protected
activity. (Equilon, supra, 29 Cal.4th at pp. 57, 67 [complaint
which asked the court to determine Proposition 65 notice was
defective and to enjoin an enforcement action arose from the
protected activity of filing the notice].)




                                 8
       When determining whether the “arising from” standard has
been satisfied, the court considers “the pleadings, and supporting
and opposing affidavits stating the facts upon which the liability
or defense is based.” (§ 425.16, subd. (b)(1) & (2).)
       In Cotati, upon which Harbor relies, the court found
plaintiff’s action arose from the controversy between the parties
over the applicability of an ordinance; it did not arise from
defendant’s filing of a prior action in federal court. The Court
pointed out that plaintiff’s complaint “repeatedly refers to the
underlying subject matter of [defendant’s] federal action . . . [but]
contains no reference to the action itself.” (Cotati, supra,
29 Cal.4th at p. 77.) “In fact, City has argued only that Owners’
federal court action informed City of the existence of an actual
controversy justifying declaratory relief, not that Owners’ federal
action, itself, constituted that controversy.” (Id. at p. 79.)
       By contrast, in Equilon, the court found plaintiff’s action
arose from defendant’s protected activity of filing Proposition 65
notices. (Equilon, supra, 29 Cal.4th at p. 67.) There, the action
for declaratory and injunctive relief claimed in part that notice
was defective because “it failed to describe the alleged toxic
discharges with sufficient particularity.” (Id. at p. 57.) Plaintiff
also sought an injunction barring defendant from filing a
Proposition 65 enforcement action. (Ibid.)
       Here, the allegations of Harbor’s complaint and its request
for relief show that the controversy in two of the causes of action
is over CAG’s enforcement actions themselves. The remaining
two causes of action would not be viable without CAG’s
Proposition 65 violation notices.




                                 9
       In the first and second causes of action, Harbor attacks the
viability of CAG’s enforcement actions. It claims the final
judgment in Bell v. Harbor Freight Tools USA, Inc., supra,
No. RG15786402 “constitutes res judicata, and stands as a bar to
any enforcement action by CAG concerning hand tools or
Automotive accessories” and so a declaration “is appropriate to
determine whether CAG may prosecute an enforcement action
against Harbor for alleged violations of Proposition 65 in
connection with the sale of hand tools or automotive accessories
containing DEHP.” In the second cause of action, Harbor alleges
the final judgment in Baxter Healthcare Corp. v. Denton, supra,
120 Cal.App.4th 333 “collaterally estops the State of California[2]
and all private party enforcers . . . from contending that there is
no exemption from the cancer warning requirement for DEHP”
and so a declaration “is appropriate to determine whether CAG
may prosecute an enforcement action against Harbor for alleged
violations of Proposition 65 by failure to provide cancer warnings
as to exposure to DEHP.”
       Thus, Harbor specifically alleged there was a dispute
between the parties about the viability of the collateral
proceedings and sought a declaration that CAG was barred
and/or collaterally estopped from prosecuting its enforcement
actions. This situation is virtually indistinguishable from the one
before the court in Equilon. CAG’s enforcement proceedings are
not merely evidence of the controversy as in Cotati; they are the
controversy.



2     The State of California was not named as a defendant in
the declaratory relief action and is not a party to this appeal.




                                10
        In the third cause of action, Harbor seeks a declaration that
its “warnings for products . . . identified in CAG’s notices of
violation . . . comply with the safe harbor regulations, and
therefore are deemed to be clear and reasonable warning.”3
(Italics added.) In its fourth cause of action, Harbor seeks a
declaration that “exposures . . . from the product categories
described in CAG’s notice[s] of violations are less than the
relevant safe harbor levels so that the exposures are exempt from
the Proposition 65 warning requirements.” (Italics added.)
        Thus, Harbor has alleged a dispute over product labelling
which identifies the products by their descriptions in CAG’s
notices of violations, and asks the court to declare that those
products do not, contrary to the allegations of the notices, violate
Proposition 65. It would not be possible to decide these two
causes of action without reference to the notices themselves. We
find these two causes of actions “arose entirely from the filing of
the Proposition 65 notice . . . ‘without the Notice, there would
have been no actual, present controversy, and no controversy at
all.’ ” (See CKE Restaurants, Inc. v. Moore (2008)
159 Cal.App.4th 262, 271 [“In its complaint, CKE directly
challenged the merits of the 60–day notice by referring to and
quoting from the 60–day notice. CKE requested a judicial




3      In the third cause of action itself, Harbor alleges that a
declaration “is appropriate to determine whether CAG may
prosecute an enforcement action against [Harbor] for alleged
violations of Proposition 65 by failure to provide cancer warnings
as to exposure to DEHP and DINP.” Harbor does not request this
specific declaration in its prayer for relief.




                                 11
determination that its food products complied with Proposition
65.”].)4
       In its reply brief, Harbor contends Equilon is not
controlling because it involved a single lawsuit arising from a
single issue. Harbor contends the numerous lawsuits and notices
in this case establish the “long-running and ongoing nature of an
actual dispute between the parties.” Nothing in the anti-SLAPP
motion turns on the amount of protected activity involved or the
length of time the protected activity has been pending. There is
no doubt that the notices and lawsuits are evidence of the parties’
long-running and ongoing dispute about DEHP in Harbor’s
products. However, Harbor did not simply mention those notices
and lawsuits as evidence of ripeness or an actual controversy;
instead, it sought declaratory relief with respect to those notices
and lawsuits. Harbor’s action is virtually indistinguishable from
the action at issue in Equilon, which sought declaratory relief as
to the validity of the notice and prevention of an enforcement
action. It is not at all similar to Cotati, where the complaint at
issue did not even mention the collateral civil proceedings.
       Harbor also claims that the numerous notices and lawsuits
show that this action “arises not from protected activity, but
rather from a need to have all parallel issues concurrently tried.
(AA 4488 at ¶ 2.)” The “arise from” standard asks whether the
action is “based on” protected activity. Harbor’s “need” to have

4     It is not clear whether all of CAG’s Notices are the subjects
of enforcement actions. CAG had filed at least two additional
enforcement actions since it filed its anti-SLAPP motion. The
distinction is not determinative for purposes of this first prong of
the test, since Harbor is also seeking to bar or estop CAG’s
enforcement actions.




                                 12
the issues decided concurrently is simply a statement of its intent
in filing this action. A plaintiff’s intent is not a relevant
consideration in an anti-SLAPP motion. (Equilon, supra,
29 Cal.4th at pp. 66–67.) Further, we find this stated need to be
unfounded. At the time Harbor filed this action, it had already
been ordered to file a petition for coordination of the other two
pending actions. The record citation provided by Harbor is to a
declaration which as a whole shows there was no need to file a
separate action to have these issues decided. As we discuss in
more detail in section C, post, Harbor acknowledges three of the
four causes of action in the declaratory relief complaint “parallel”
its affirmative defenses to CAG’s other actions. These actions
have all been coordinated, in part, for the purpose of ensuring
consistent and efficient adjudication of the issues.
       Harbor further contends this action was intended to insure
that notices which were not yet the subject of enforcement actions
would be decided in the coordinated action. If CAG filed new
enforcement actions based on outstanding notices, Harbor or
CAG could seek to add the enforcement actions to the coordinated
proceedings. This has happened at least twice since coordination
began. If CAG elected not to proceed on its outstanding notices,
the violations in those notices would not be adjudicated at all.
       Harbor implies the trial court’s order directing Harbor to
file a petition for coordination necessarily required it to file the
declaratory relief action. Harbor contends “the declaratory relief
action put outstanding Notices at issue in the coordinated
proceeding[s] well before CAG did in its own actions . . . . More
specifically . . . [Harbor] had been ordered to seek coordination of
the actions then pending. There remained additional Notices
with similar allegations, but which CAG had not included in suits




                                13
it had thus far brought. . . . [Harbor] filed the declaratory relief
action to put the remaining Notices at issue so that they would be
included as part of the petition for coordination.” Harbor
contends this action was filed “after the Los Angeles court
ordered [Harbor] to petition for the coordination of all actions
related to this dispute, whether pending or not, so that they may
be tried together.”
       The minute order at issue states: “This petition shall apply
to any and all related cases (whether pending or not, see CRC,
rule 3.300(a) regarding dismissed related actions).” California
Rules of Court, rule 3.300(a) provides “[a] pending civil case is
related to another pending civil case, or to a civil case that was
dismissed with or without prejudice, or to a civil case that was
disposed of by judgment,” if certain conditions such as identity of
parties or claims are present. Thus, in the context of coordinated
actions, “not” pending cases refers to cases which are no longer
pending because they have been dismissed or a judgment has
been reached. It does not refer to civil cases which have not yet
been filed. We see nothing in the court’s order or rule 3.300(a)
which would compel Harbor to create a pending civil case by filing
a declaratory relief action so it could include “outstanding”
notices not yet been brought by CAG as enforcement actions.
       In sum, we conclude CAG has satisfied the first prong of
the anti-SLAPP test by establishing that Harbor’s declaratory
relief action arises out of CAG’s protected activity in issuing
notice violations and bringing enforcement actions under
Proposition 65.




                                14
B.     Whether The Trial Court Exercises Jurisdiction Over The
       Declaratory Relief Action Is Immaterial To Whether
       Harbor Can Show A Probability Of Success On The Merits
       Of Its Declaratory Relief Action.
       The trial court found adjudication of all four “causes of
action for declaratory relief are ‘not necessary or proper . . . under
all the circumstances.’ (Code Civ. Proc., § 1061.) Because the
court will ultimately decline to exercise jurisdiction of [Harbor’s]
declaratory relief action, [Harbor] cannot establish a probability
of success on the merits, regardless of the underlying evidence
submitted to support its claims.” Both parties agree that a
plaintiff who cannot show an actual controversy under section
1060 cannot show a probability of success on the merits and so
cannot prevail on an anti-SLAPP motion. Harbor contends a trial
court’s decision to decline to exercise jurisdiction in a declaratory
relief action cannot similarly prevent a plaintiff from prevailing
in an anti-SLAPP motion. We agree, although not for the reasons
set forth by the parties.
       Section 1060 provides: “Any person . . . who desires a
declaration of his or her rights or duties with respect to another,
or in respect to, in, over or upon property . . . may, in cases of
actual controversy relating to the legal rights and duties of the
respective parties, bring an original action or cross-complaint in
the superior court for a declaration of his or her rights and
duties . . . .” Harbor distinguishes section 1060 as having an
objective standard and section 1061 as a discretionary non-
objective standard and argues section 1061 cannot apply to an
anti-SLAPP analysis because anti-SLAPP motions are reviewed
de novo while rulings under section 1061 are reviewed for an
abuse of discretion. CAG responds that at least one ruling in




                                 15
connection with an anti-SLAPP motion, a request for late filing,
is reviewed for an abuse of discretion. CAG also argues an abuse
of discretion standard is applied to rulings on demurrers to
declaratory relief actions while demurrers to other actions are
reviewed de novo. CAG concludes different standards of review
can be applied in this case.5 These arguments slightly miss their
mark.
       Section 425.16, subdivision (b)(1) provides that if an action
arises from protected activity, it must be dismissed “unless the
court determines that the plaintiff has established that there is a
probability that the plaintiff will prevail on the claim.” The
California Supreme Court has read this provision “as ‘requiring
the court to determine only if the plaintiff has stated and
substantiated a legally sufficient claim.’ ” (Equilon, supra,
29 Cal.4th at p. 63.) The court’s inquiry is limited to whether the
plaintiff has stated a legally sufficient claim and made a prima
facie factual showing sufficient to sustain a favorable judgment.
(Monster Energy Co. v. Schechter (2019) 7 Cal.5th 781,788
(Monster Energy Co.)) “ ‘ “[C]laims with the requisite minimal
merit may proceed.” ’ ” (Ibid.)




5      Prior to oral argument, CAG filed a Notice of Supplemental
Authority drawing our attention to Conservatorship of O.B.
(2020) 9 Cal.5th 989, to support its argument about the standard
of review of a trial court’s section 1061 ruling when such ruling
forms the basis for deciding the second prong of an anti-SLAPP
analysis. We do not review the trial court’s section 1061 ruling in
that context, and so the newly cited case does not apply.




                                 16
       “ ‘A complaint for declaratory relief is legally sufficient if it
sets forth facts showing the existence of an actual controversy
relating to the legal rights and duties of the respective parties
under a written instrument and requests that these rights and
duties be adjudged by the court.’ ” (Leonard Carder, LLP v.
Patten, Faith & Sandford (2010) 189 Cal.App.4th 92, 97 (Carder),
italics added.) Thus, when the challenged causes of action in an
anti-SLAPP action are contained in a declaratory judgment
action, a plaintiff must show that the complaint is legally
sufficient under section 1060, that is, that there is an actual
controversy. (Lee v. Silveira (2016) 6 Cal.App.5th 527, 548
[“plaintiffs cannot show that there is an actual controversy on
their claim . . . . Plaintiffs therefore cannot satisfy their burden
under step two of the anti-SLAPP statute with respect to this
particular claim”]; Lunada Biomedical v. Nunez (2014)
230 Cal.App.4th 459, 479 (Lunada) [plaintiff who brings
declaratory relief action must show actual controversy to
overcome anti-SLAPP motion].)6



6      In a letter sent to this court before oral argument, CAG
cited Barry v. State Bar of California (2017) 2 Cal.5th 318 and
Long Beach Unified School Dist. v. Margaret Williams,
LLC (2019) 43 Cal.App.5th 87 (LBUSD). Barry is consistent with
and confirms Lee and Lunada. Barry permits a trial court which
lacks subject matter jurisdiction to grant an anti-SLAPP motion
on the ground plaintiff cannot prevail on her claim because such
a court does not have the “power to grant the remedy she seeks.”
(Barry, at p. 324.) The same is true in Lunada and Lee for a
court which lacks power under section 1060 to grant declaratory
relief. Section 1061, upon which CAG relies in the appeal, only
comes into play where a court has the power to grant relief.




                                  17
       Since a declaratory relief action is legally sufficient if it
shows an actual controversy (Carder, supra, 189 Cal.App.4th at
p. 97), we cannot impose an additional requirement that a
plaintiff defending against an anti-SLAPP motion may prevail
only if it also shows the declaration is necessary or proper under
section 1061.
       We recognize there may be some instances in which an
actual controversy exists, but filing a declaratory relief action is
nonetheless precluded as a matter of law. For example, in
Lunada, discussed at length by both parties in their briefs, the
controversy involved the Consumer Legal Remedies Act, and the
court determined that declaratory relief would not be compatible
with that statutory scheme. (Luanda, supra, 230 Cal.App.4th at
p. 485). The court found “[b]ecause, as a matter of law, plaintiff
was precluded from filing a declaratory relief claim, it cannot
demonstrate a probability of prevailing on that claim.” (Ibid.)
Wisely, the parties do not make the sweeping claim Proposition
65 precludes declaratory relief actions by recipients of
Proposition 65 notices.
       The trial court’s written remarks suggest it believed the
pendency of other actions required it as a matter of law to decline
to exercise jurisdiction over the declaratory relief action. The
court wrote “Indeed, ‘[t]he court abuses its discretion when it
assumes jurisdiction where another action or proceeding is
pending between the same parties and involving the same issues,

      LBUSD does not involve a declaratory relief action and has
no bearing, where, as here, the declaratory relief sought by
Harbor is permissible. (See American Meat Institute v. Leeman
(2009) 180 Cal.App.4th 728; Baxter Healthcare Corp. v. Denton,
supra, 120 Cal.App.4th 333.)




                                18
since an action cannot be maintained between the same parties to
restrict the prosecution of a pending action in the same
court . . . .’ (Pacific Electric Ry. Co. v. Dewey (1942)
95 Cal.App.2d 69, 72.)” One commentator has opined declaratory
relief was denied in Pacific Electric “on the theory of priority of
jurisdiction of the first court.” (5 Witkin, Cal. Procedure (5th ed.
2020) Pleading, § 874 .)
       The theory of priority of the first court is complicated, and
appears to have changed over time. We need not delve into that
topic because it is only relevant when actions are pending in two
different courts, or two different departments of the same court.7
That was not the situation here at the time the anti-SLAPP
motion was decided. All relevant actions were coordinated in the
same trial department. There was no theoretical, jurisdictional,
legal, policy or comity bar to the coordination trial court taking

7      Briefly, as also pointed out by that same commentator, the
jurisdictional theory of the priority of the first court taking
jurisdiction over a matter is only one theory. The other, the
comity theory, treats the matter not as one of jurisdiction but as
one of comity or judicial discretion. (2 Witkin, Cal. Procedure,
supra, Jurisdiction, § 423.) In Witkin’s view, California adopted
this second theory in County of San Diego v. State of California
(1997) 15 Cal.4th 68, 87-89. There, the Supreme Court held that
“a court that refuses to defer to another court’s primary
jurisdiction ‘is not without jurisdiction’ ” to rule in the matter.
(Id. at p. 88; see People ex rel. Garamendi v. American Autoplan,
Inc. (1993) 20 Cal.App.4th 760, 772 [“rule of exclusive concurrent
jurisdiction is not ‘jurisdictional’ in the sense that failure to
comply renders subsequent proceedings void”].) Further, as the
court pointed out in Garamendi, “the rule of exclusive concurrent
jurisdiction is a rule of policy and countervailing policies may
make the rule inapplicable.” (Garamendi, supra, at p. 770.)




                                19
jurisdiction of the declaratory relief action, assuming the action
had minimal merit. In fact, the declaratory relief action had been
included in the coordination petition and so was already part of
the coordinated proceedings.
      We conclude Harbor’s declaratory relief action was not
barred as a matter of law by the existence of other actions or the
possibility of litigating the claims in the declaratory relief
complaint in those actions. The trial court was required to
consider where the action had minimal merit.
      To hold otherwise would, in these circumstances, eliminate
the second prong of the anti-SLAPP analysis whenever section
1061 is successfully invoked. The protected activity on which this
complaint is based is fundamentally the pending enforcement
actions. If the mere existence of certain protected activity (here,
the enforcement actions) could “double-count” and satisfy the
second prong of the anti-SLAPP analysis, the anti-SLAPP statute
would become an absolute bar even to a meritorious action
brought later in time. “ ‘The anti-SLAPP statute does not
insulate defendants from any liability for claims arising from the
protected rights of petition or speech. It only provides a
procedure for weeding out, at an early stage, meritless claims
arising from protected activity.’ ” (Monster Energy Co., supra,
7 Cal.5th at p. 788.)

C.     The Trial Court Did Not Abuse Its Discretion Stating Its
       Intention To Decline To Exercise Jurisdiction.
       Although the trial erred in granting the anti-SLAPP
motion, the trial court did have discretion to decline jurisdiction
of the case if the motion were denied and we see no abuse of
discretion in its decision to do so.




                                 20
      The doctrine of concurrent or priority jurisdiction is not the
only basis for a court to decline to exercise jurisdiction under
section 1061. As one of the cases cited in the trial court’s ruling
shows, a trial court may decline to exercise jurisdiction even
when the pending action is in that particular trial court. (Welfare
Inv. Co. v. Stowell (1933) 132 Cal.App. 275, 378 [trial court
properly declined to exercise its discretion to consider a cross-
complaint for declaratory relief when “[a]ll the issues raised in
the cross-complaint can be readily determined in the trial of the
special defenses raised in the answer].)”
      Here, the res judicata claim of the first cause of action is
raised as an affirmative defense in Harbor IV, the collateral
estoppel claim of the second cause of action is alleged as an
affirmative defense in Harbor IV and the allegations of the fourth
cause of action “directly parallel” an affirmative defense asserted
in Harbor II, Harbor III and Harbor IV. Harbor’s counsel
declared that if it were not for the declaratory relief action,
Harbor would move to add the affirmative defenses in the first
and second causes of action to its other pending cases. The third
cause of action does not involve an affirmative defense but simply
“parallels” Harbor denials of CAG’s allegations. Thus, the issues
in the declaratory relief action could be determined in a trial of
CAG’s pending actions.
      Harbor suggests declaratory relief action is more
advantageous because it will permit all the issues to be decided
concurrently and more rapidly. Harbor overlooks the fact that all
actions are now involved in coordinated proceedings, a key
purpose of which is to decide common issues efficiently in the
various actions. Further, it is the duty of the coordination trial
judge to assume an active role in managing all steps of the




                                21
pretrial, discovery and trial proceedings to expedite the just
determination of the coordinated actions without delay. (Cal.
Rules of Court, rule 3.541(b).) The judge has authority to “[o]rder
any issue or defense to be tried separately and before trial of the
remaining issues when it appears that the disposition of any of
the coordinated actions might thereby be expedited.” (Id., (b)(3).)
Harbor has not shown the numerous pending actions to be
detrimental to efficient and economical adjudication of the issues.
      Since the trial court has indicated its permissible intention
to decline to exercise jurisdiction over this matter, determining
Harbor’s probability of success on the merits would seem to be a
waste of time and resources, with the sole benefit of determining
which party should be awarded attorney fees. Such a
determination will further delay resolution of these coordinated
proceedings, something neither party professes to desire. We
remand this matter to provide the parties the opportunity to
consider if they wish to litigate the second prong of the anti-
SLAPP motion, knowing the trial court will ultimately decline to
exercise jurisdiction of this action.




                                22
                         DISPOSITION
      The order granting the anti-SLAPP motion is reversed and
this matter is remanded to permit the parties to determine if
they wish to seek a ruling from the trial court on the second
prong of the motion. Appellant is awarded costs on appeal.

     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                   STRATTON, J.

We concur:




             BIGELOW, P. J.




             GRIMES, J.




                              23